562 F.2d 1137
CLAYTON BROKERAGE CO. OF ST. LOUIS, INC., Appellee,v.TELESWITCHER CORPORATION, U. C. Leasing, Incorporated,Astrodata, Incorporated, Appellants.
No. 76-1662.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1977.Decided Oct. 20, 1977.

1
Robert S. Allen, St. Louis, Mo., for appellants.


2
Edwin D. Akers, Jr., St. Louis, Mo., for appellee.


3
Before GIBSON, Chief Judge, and LAY, HEANEY, BRIGHT, ROSS, STEPHENSON, WEBSTER and HENLEY, Circuit Judges, en banc.ORDER


4
The previous opinion of the panel is vacated and the judgment of the District Court, 418 F. Supp. 83 is affirmed by an equally divided Court.


5
Order entered at the direction of the Court en banc.